Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/22/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Marsliez et al (US 6054851 A).
Regarding independent claim 1, Marsliez et al (US 6054851 A) teaches, A detection head of (read head, element 164, figures 1 and 2) an encoder (lines 65-67, column 3) comprising: a 
    PNG
    media_image1.png
    476
    342
    media_image1.png
    Greyscale
plurality of excitation circuits (figures 1-3) respectively comprising a resonant circuit that includes a driving capacitor and a transmission coil connected in series (transmitter winding 212, as an inductor, and the capacitor 251 form a resonant circuit, lines 64-65, column 21, 
    PNG
    media_image2.png
    396
    379
    media_image2.png
    Greyscale
figure 10) and configured to generate an alternate-current magnetic field inducing currents in scale coils disposed in a plurality of scale tracks on a scale (lines 37-62, column 12) by connecting both ends of the resonant circuit in a state in which the driving capacitor is charged (lines 10-47, column 21); and a voltage adjustment circuit comprising a first transformer capacitor and configured to control a charging voltage of the driving capacitor in a single excitation circuit using the charged first transformer capacitor (lines 24-58, column 22).

Regarding dependent claim 2, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 1.
Marsliez et al (US 6054851 A) further teaches, wherein the single excitation circuit comprises: a first switch, one end thereof being connected to the voltage adjustment circuit (figure 9, Figure 49, lines 24-66, column 22); and a second switch, one end thereof being 
    PNG
    media_image3.png
    821
    515
    media_image3.png
    Greyscale
connected to the other end of the first switch and the other end thereof being connected to a ground (figure 9, Figure 49, lines 24-66, column 22), one end of the driving capacitor is connected between the first switch and the second switch, one end of the transmission coil is connected to the other end of the driving capacitor and the other end thereof is connected to the ground (figure 9, Figure 49, lines 24-66, column 22), the driving capacitor is charged by turning on the first switch and turning off the second switch, and after charging the driving capacitor, the transmission coil generates the alternate-current magnetic field by turning off the first switch and turning on the second switch (figure 9, Figure 49, lines 24-66, column 22).

Regarding dependent claim 3, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 2.
Marsliez et al (US 6054851 A) further teaches, wherein the voltage adjustment circuit is configured as a switched capacitor circuit that charges the driving capacitor by a voltage generated by stepping up or stepping down a power supply voltage output from a power supply (figure 15, lines 3-52, column 32).

Regarding dependent claim 4, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 3.

    PNG
    media_image4.png
    333
    173
    media_image4.png
    Greyscale
Marsliez et al (US 6054851 A) further teaches, wherein the switched capacitor circuit comprises: a third switch, one end thereof being connected to the ground; a fourth switch, one end thereof being connected to the other end of the third switch and one end of the first transformer capacitor, and the other end thereof being connected to the power supply (figure 9, figures 49-53, Figure 49, lines 24-66, column 22; lines 20-35, column 25); and a fifth switch, one end thereof being connected to the power supply, and the other end thereof being connected to the other end of the first transformer capacitor and the first switch of the single excitation circuit (figure 9, figures 49-53, Figure 49, lines 24-66, column 22; lines 20-35, column 25).


    PNG
    media_image4.png
    333
    173
    media_image4.png
    Greyscale
Regarding dependent claim 5, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 4.
Marsliez et al (US 6054851 A) further teaches, wherein the driving capacitor and the first transformer capacitor are charged by turning on the first, third, and fifth switches, and turning off the second and fourth switches (figure 9, figures 49-53, Figure 49, lines 24-66, column 22; lines 20-35, column 25), a voltage generated by adding a voltage due to electric charge charged in the driving capacitor and a voltage due to electric charge charged in the first transformer capacitor is applied to the driving capacitor by turning on the first, and fourth switches (figure 9, figures 49-53, Figure 49, lines 24-

Regarding dependent claim 6, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 4.

    PNG
    media_image4.png
    333
    173
    media_image4.png
    Greyscale
Marsliez et al (US 6054851 A) further teaches, wherein the first transformer capacitor is charged by turning on the third and fifth switches, and turning off the first, second, and fourth switches (Figure 52, Lines 51-column 25 – lines 24, column 26), the driving capacitor is charged by moving a part of the electric charge charged in the first transformer capacitor to the driving capacitor by turning on the first switch, and turning off the second to fifth switches (Figure 52, Lines 51-column 25 – lines 24, column 26), and the transmission coil generates the alternate-current magnetic field by turning on the second switch while turning off the first switch (Figure 52, Lines 51-column 25 – lines 24, column 26).

Regarding dependent claim 7, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 3.
Marsliez et al further (US 6054851 A) teaches, wherein the switched capacitor circuit comprises: a second transformer capacitor; a third switch, one end thereof being connected to 

Regarding dependent claim 8, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 7.

    PNG
    media_image4.png
    333
    173
    media_image4.png
    Greyscale
Marsliez et al further (US 6054851 A) teaches, wherein the driving capacitor is charged by performing a charging cycle including a first step and a second step one or more times, in the first step, the first and second transformer capacitors are charged by turning on the third, fifth, and sixth switches and turning off the first,  second, and fourth switches (Figure 52, Lines 51-column 25 – lines 24, column 26), in the second step, a voltage stepped up above the power supply voltage by moving the electric charge charged in the first transformer capacitor to the driving capacitor and the first transformer capacitor by turning on the first, fourth, and sixth switches and turning off the second, third, and fifth switches, and the 

Regarding dependent claim 9, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 7.

    PNG
    media_image4.png
    333
    173
    media_image4.png
    Greyscale
Marsliez et al further (US 6054851 A) teaches, wherein the driving capacitor is charged by performing a charging cycle including a first step and a second step one or more times, in the first step, the first transformer capacitor is charged by turning on the second, third, and fifth switches and turning off the first, fourth, and sixth switches (Figure 52, Lines 51-column 25 – lines 24, column 26), in the second step, the second transformer capacitor and the driving capacitor are charged by moving the electric charge charged in the first transformer capacitor to the second transformer capacitor and the driving capacitor by turning on the first, third, and sixth switches and turning off the second, fourth, and fifth switches, and the transmission coil generates the alternate-current magnetic field by turning on the second switch while turning off the first switch (Figure 52, Lines 51, column 25 – lines 24, column 26).

Regarding dependent claim 10, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 2.
Marsliez et al further (US 6054851 A) teaches, wherein the voltage adjustment circuit comprises: a seventh switch, one end thereof being connected between the first switch and the 
    PNG
    media_image5.png
    620
    446
    media_image5.png
    Greyscale
the driving capacitor of the single excitation circuit is charged and the first transformer capacitor is discharged by turning on the eighth switch and the first switch of the single excitation circuit and turning off the seventh switch and the second switch of the single excitation circuit(Figure 53, Lines 45-66, column 26 - line 32, column 27), a part of the electric charge charged in the driving capacitor of the single excitation circuit is moved to the first transformer capacitor by turning on the seventh switch, and turning off the eighth switch (Figure 53, Lines 45-66, column 26 - line 32, column 27), and the first and second switches of the single excitation circuit, and the transmission coil generates the alternate-current magnetic field by turning on the second switch of the single excitation circuit, and the seventh switch, the eighth switch, and the first switch of the single excitation circuit (Figure 53, Lines 45-66, column 26 - line 32, column 27).

Regarding dependent claim 11, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 10.
Marsliez et al further (US 6054851 A) teaches, wherein the voltage adjustment circuit comprises two or more of the seventh switches connected in parallel (figures 9, 49-53), the two or more of the seventh switches are connected to the first switches of two or more of the 

Regarding dependent claim 12, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 2.

    PNG
    media_image2.png
    396
    379
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    620
    446
    media_image5.png
    Greyscale
Marsliez et al further (US 6054851 A) teaches, wherein the voltage adjustment circuit comprises a ninth switch, one end thereof being connected between the power supply outputting the power supply voltage and the first switch of the connected excitation circuit, one end of the first transformer capacitor is connected to the ninth switch and the other end thereof is connected to the ground (Figure 9, Figure 53, Lines 45-66, column 26 - line 32, column 27), the first transformer capacitor is charged by turning on the ninth switch and turning off the first and second switches of the single excitation circuit, the electric charge charged in the first transformer capacitor is moved to the driving capacitor of the single excitation circuit by turning on the first switch of the single excitation circuit (Figure 9, Figure 53, Lines 45-66, column 26 - line 32, column 27), and turning off the ninth switch and the second switch of the 

Regarding dependent claim 13, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 12.
Marsliez et al further (US 6054851 A) teaches, wherein the voltage adjustment circuit further comprises a tenth switch one end thereof being connected to the ground and the other end thereof being connected between the first switch and the second switch of the single excitation circuit(Figure 9, Figure 53, Lines 45-66, column 26 - line 32, column 27), the driving capacitor is charged by turning on the tenth switch, and turning off the ninth switch, and the first and second switches of the single excitation circuit (Figure 9, Figure 53, Lines 45-66, column 26 - line 32, column 27), and the transmission coil generates the alternate-current magnetic field by turning on the second switch of the single excitation circuit, and the ninth and tenth switches, and the first switch of the single excitation circuit (Figure 9, Figure 53, Lines 45-66, column 26- line 32, column 27).

Regarding dependent claim 14, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 12.
Marsliez et al further (US 6054851 A) teaches, wherein the ninth switch of the voltage adjustment circuit is connected between the first switches of two or more excitation circuits and 

Regarding dependent claim 15, Marsliez et al (US 6054851 A) teaches the detection head of the encoder according to claim 10.
Marsliez et al further (US 6054851 A) teaches, wherein two or more voltage adjustment circuit respectively corresponding to the two or more excitation circuits in the plurality of the excitation circuits are disposed (Figure 9, Figure 53, Lines 45-66, column 26 - line 32, column 27).


    PNG
    media_image1.png
    476
    342
    media_image1.png
    Greyscale
Regarding independent claim 16, Marsliez et al (US 6054851 A) teaches, An encoder comprising: a scale comprising a plurality of scale tracks (figures 1 and 9) , scale coils are disposed in each scale track (figure 9); a detection head (read head 164, figure 1 and 2) configured to induce currents in the scale coils disposed in the scale tracks and to detect an alternate-current magnetic field inducing currents generated by the induced currents (lines 37-62, column 12); and a signal processing unit configured to a displacement of the scale based on a detection result, wherein the detection head of an encoder comprises: a plurality of excitation circuits (figures 1-3)  respectively comprising a resonant circuit that includes 
    PNG
    media_image2.png
    396
    379
    media_image2.png
    Greyscale
a driving capacitor and a transmission coil connected in series (transmitter winding 212, as an inductor, and the capacitor 251 form a resonant circuit, lines 64-65, column 21, figure 10)  and configured to generate the alternate-current magnetic field inducing currents in the scale coils disposed in the scale tracks on the scale (lines 37-62, column 12) by connecting both ends of the resonant circuit in a state in which the driving capacitor is charged (lines 10-47, column 21); and a voltage adjustment circuit comprising a first transformer capacitor and configured to control a charging voltage of the driving capacitor in a single excitation circuit using the charged first transformer capacitor (lines 24-58, column 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/Jermele M Hollington/
Primary Examiner, Art Unit 2858